In an ac*834tion to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Thomas, J.), dated January 29, 1998, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that triable issues of fact exist as to whether the dog which bit the plaintiff had a vicious propensity and whether the defendants had knowledge of such a propensity (see, Althoff v Lefebvre, 240 AD2d 604). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.